Citation Nr: 1701516	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  12-17 866	)	DATE
	)
	)

On appeal from the
Department of Veterans' Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bipolar disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD, major depressive disorder, depression, bipolar disorder, and an anxiety disorder. 


REPRESENTATION

Veteran represented by:	Robert W. Gillikin II, Attorney

ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from October 1977 to November 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In an April 2004 rating decision, the RO denied the Veteran's claims of entitlement to service connection for posttraumatic stress disorder (PTSD), depression, and bipolar disorder.  

The September 2010 rating decision on appeal denied the claim for service connection for anxiety, and determined that new and material evidence had not been received to reopen the previously denied claims for service connection for PTSD, depression/bipolar disorder.  In his September 2010 notice of disagreement, the Veteran indicated that he was only appealing the denial of the claim for anxiety.  Although the May 2012 statement of the case phrased the claim on appeal as service connection for anxiety, the RO also noted other psychiatric diagnoses the Veteran had been assessed with during the course of the appeal to include PTSD and bipolar disorder.  In the July 2012 substantive appeal, the Veteran's attorney noted that the Veteran was appealing the claim for anxiety and/or PTSD.  

As reflected above, the claims for PTSD, depression, and bipolar disorder were previously denied in the April 2004 rating decision.  However, the claim for anxiety had not been previously denied.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a claim based on a new diagnosis is a new claim); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  The Board observes that the Veteran's VA treatment records include diagnoses and impressions of PTSD, major depressive disorder, depression, bipolar disorder, and an anxiety disorder.  

The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, as the Veteran is not expected to know the diagnosis attributed to his psychiatric symptomatology, the Board finds below that new and material evidence has been received, and because the RO addressed psychiatric disorders in addition to anxiety, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder to include PTSD, major depressive disorder, depression, bipolar disorder, and an anxiety disorder. 

The issue of entitlement for service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2004 rating decision denied entitlement to service connection for PTSD, depression, and bipolar disorder based on the determinations that there were no current diagnoses of the psychiatric disorders and because the preponderance of the evidence indicated that the disorders neither occurred in nor were caused by service.

2.  The Veteran did not submit a notice of disagreement with the April 2004 rating decision, and no new and material evidence was received by VA within one year of the issuance of the April 2004 rating decision.

3.  Since the April 2004 decision, the Veteran submitted additional VA treatment records showing diagnoses of psychiatric disorders including PTSD, depression, and bipolar disorder.  This new evidence therefore relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for these psychiatric disorders. 


CONCLUSIONS OF LAW

1.  The April 2004 rating decision, which denied the claims of entitlement to service connection for PTSD, depression, and bipolar disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2016).

2.  The additional evidence received since the April 2004 rating decision is new and material, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The additional evidence received since the April 2004 rating decision is new and material, and the claim of entitlement to service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The additional evidence received since the April 2004 rating decision is new and material, and the claim of entitlement to service connection for bipolar disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

An April 2004 rating decision denied entitlement to service connection for PTSD, depression, and bipolar disorder.  The decision was based in part on a lack of current diagnoses for the psychiatric disorders, and it noted service treatment records were negative for psychiatric disorders aside from notations of an episode of depression before service.  The Veteran did not submit a notice of disagreement with the April 2004 rating decision, and no new and material evidence was received by VA within one year of the issuance of the April 2004 rating decision.  As such, the April 2004 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final April 2004 rating decision, the Veteran submitted additional VA treatment records indicating that the Veteran has several current psychiatric diagnoses including PTSD, depression, and bipolar disorder.  A December 2008 SATP discharge note from Salem VA Medical Center (VAMC) shows diagnoses of major depressive disorder and PTSD.  A June 2014 MHICM Initial Evaluation Note from Salem VAMC indicates the Veteran meets the criteria for bipolar disorder as well.  Accordingly, this evidence is new and material evidence because it was not of record at the time of the final RO decision in April 2004, and it indicates the Veteran has a current disability of an acquired psychiatric disorder to include PTSD, bipolar disorder, and major depression. 

Additionally, the new and material evidence includes statements by the Veteran indicating that there may have been several in-service stressors related to the current disability of PTSD.  A December 2009 statement from the Veteran identified three incidents of personal assault during service, which the Veteran contends are related to the current disability of PTSD.  Specifically, the Veteran alleged being (1) beaten by drill sergeants during boot camp, (2) robbed at gun point by three men during service, and (3) slapped, cussed, and shoved for "being white" when there were ongoing race issues in the USA during service.  While not personal assaults, the Veteran also noted a (4) stressful event in service when he witnessed another solider cutting himself in an apparent suicide attempt, and (5) a period where the Veteran was AWOL due to family problems including the divorce of the Veteran's parents.  See December 2009 statement from the Veteran; March 2009 MHC Follow-Up Note from Salem VAMC (reporting parents' divorce when the Veteran had just entered the military).

The treatment records and statements provide evidence of current disabilities and a possible nexus between in-service injuries and the current disabilities.  They are neither cumulative nor redundant, and they raise a reasonable possibility of substantiating the Veteran's claims.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims of entitlement to service connection for PTSD, depression, and bipolar disorder.  To this extent only, the benefit sought on appeal is granted.  The reopened claim of service connection for an acquired psychiatric disorder will be further addressed in the remand portion of this decision.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for depression is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for bipolar disorder is reopened.


REMAND

VCAA Notice to the Veteran

After the filing of the claim, the Veteran submitted new and material evidence including statements identifying several possible in-service stressors linked to the Veteran's current disability of PTSD.  Three of the stressors mentioned were personal assaults during service as discussed above. As the Veteran's claim has now been reopened, on remand, the AOJ should send the Veteran a new VCAA notice.

As the Veteran's claim is based on an in-service personal assault, the VCAA letter to the Veteran should include notice under 38 C.F.R. § 3.304(f)(5) advising the Veteran that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of his alleged stressor, and informing him of the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

Outstanding Records

The Veteran's VA treatment records indicate the Veteran receives Social Security disability benefits, which may contain information relevant to the Veteran's claim.  See, e.g. February 2014 Social Work Risk Assessment Screening Note from Salem VAMC.  However, there are no Social Security records associated with the evidentiary record.  Additionally, there is evidence of outstanding treatment records from VA facilities.  See id.  The Veteran reported treatment since 1998 from Hampton VAMC, and the records indicate the Veteran was receiving treatment at Martinsburg VAMC as well.  See December 2014 Social Work Note from Salem VAMC; February 2014 Social Work Risk Assessment Screening Note from Salem VAMC.  These records from the Hampton and Martinsburg VAMCs have not been associated with the evidentiary record.  On remand, the AOJ should make reasonable efforts to identify and obtain all outstanding relevant Social Security Administration records and VA treatment records including records from the Hampton VAMC, Martinsburg VAMC, and any outstanding records from the Salem VAMC from 1998 through the present. 

Duty to Provide a VA Examination

VA is obligated to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As discussed above, the new and material evidence submitted by the Veteran includes competent evidence of a current disability in the form of diagnoses from various treatment providers at VA treatment facilities.  The new evidence shows a diagnosis of PTSD, and the Veteran submitted statements contending that he experienced several in-service stressors including several personal assaults.  The Veteran's VA providers have diagnosed PTSD based on the Veteran's reported in-service assault.  See, e.g., November 2012 MHC Follow-Up Note from Salem VAMC.

However, there is insufficient competent medical evidence on file to decide the claim.  Specifically, there is no evidence in the record that clearly corroborates the Veteran's accounts of the in-service assaults and other stressors.  Further, the Veteran's August 1977 report of medical history indicated the Veteran had experienced occasional depression prior to entrance.  It was noted that he had occasional depression related to his family and work problems, but it had not been a problem recently.  The service treatment records are otherwise negative for psychiatric symptoms.  The military personnel records show there was a period where the Veteran was AWOL.  In a Salem VAMC treatment record, the Veteran reported he had left the base AWOL because he had to "deal with family problems."  See February 2014 Psychiatry Initial Evaluation Note;  see also March 2009 MHC Follow-Up Note (reporting parents' divorce when the Veteran had just entered the military).

On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his current acquired psychiatric disorder.  The Board also finds that under 38 C.F.R. § 3.304(f)(5), the examiner should review the evidentiary record for an opinion as to whether the totality of the evidence of record indicates that the Veteran's alleged in-service personal assaults occurred.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice regarding his claim of entitlement to service connection for PTSD based on a personal assault.

2. The AOJ should request any Social Security Administration records related to the Veteran's claim for disability benefits.  Efforts to obtain these records should be documented in the evidentiary record.  All obtained records should be associated with the evidentiary record. 

If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should request any outstanding VA treatment records.  The request should include any outstanding VA treatment records from Hampton VAMC, Martinsburg VAMC, and Salem VAMC from 1998 to the present, to include any archived records.  Efforts to obtain these records should be documented in the evidentiary record.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of his current acquired psychiatric disorder to include PTSD, major depressive disorder, depression, bipolar disorder and an anxiety disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since June 2009.

The examiner should address the diagnoses of PTSD, major depressive disorder, depression, bipolar disorder and an anxiety disorder within the Veteran's VA treatment records.

b) The examiner is asked to opine, based on his/her review of the totality of the evidence of record, whether it is at least as likely as not (i.e. probability of 50 percent or greater) the Veteran's alleged in-service assaults occurred.

The examiner should specifically address the Veteran's statements that he was (1) beaten by drill sergeants during boot camp, (2) robbed at gun point by three men during service, and (3) slapped, cussed, and shoved for "being white" when there were ongoing race issues in the USA during service.

c) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor(s) upon which the diagnosis is predicated.

The examiner should consider the three alleged personal assaults, as well as the Veteran's statements regarding other potential in-service stressors including (4) witnessing another soldier cutting himself in an apparent suicide attempt and (5) a period where the Veteran went AWOL due to family issues including the divorce of his parents. 

d) For each acquired psychiatric disorder other than PTSD that is currently manifest or that has been manifested at any time since June 2009, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should address the contentions of the Veteran that his psychiatric symptoms began during his active duty service and have continued since his separation from service.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


